Two questions are presented upon this statement of facts for our determination:
1. Has the defendant legal capacity to enter into a contract for the transportation of goods over its road and to places beyond, and outside the limits of the State?
(297)   We hold that a railroad, not disabled by the provisions of the act of incorporation, is competent to make such contract and assume the responsibility of a common carrier over the entire route from the place of receiving to that of delivery of freight. This power is necessary to the usefulness of roads and the convenience and security of the public. In such case the owner can recover upon the contract for the loss or injury of his goods, and the contracting incorporation incurring loss from the misconduct or negligence of the carrier into whose custody on the route they have passed, may provide by proper arrangements with the connecting lines for its own indemnity and reimbursement. This rule is eminently just and proper and calculated to facilitate and encourage arrangements among the roads by which the shipper is relieved from the necessity of ascertaining by whose default the damage is incurred. But in the absence of a special contract the liability does not extend beyond the terminus of the receiving road and the safe delivery to the other road. This doctrine is settled by numerous cases in this country which are collected and discussed by Judge Redfield in his valuable work on Railways. 2 Red. Railways, secs. 162, 163, and notes.
2. The second question we are called on to consider is, Was there any evidence of such special contract to go to the jury?
The contract of the defendant is contained in the bill of lading or *Page 199 
receipt which the defendant's agent gave to the plaintiff when the bale was delivered. The undertaking of the defendant, as therein expressed in what appears to be a form used by the company, is to convey and deliver to a station, the blank left for designating, which has not been filled. The conversation deposed to by the plaintiff as having taken place between the agent and himself is entirely consistent with a contract to convey over his own road only, and but expresses the agent's confidence that the goods would pass safely over the entire route and meet the plaintiff at Monroe. If admissible at all to affect a      (298) written contract contained in the receipt, it furnishes no ground upon which a jury was authorized to infer a special contract, fraught with such consequences to the company, and when it does not appear that any arrangements for continuous transportation over the route had been made by the defendant with the other lines, whose cooperation was necessary for the safe transmission of goods to a place so remote. And it will be noticed that the bale would have to pass through four States, besides those in which are the termini of the route of transportation.
As the subject is of great public importance, and the obligations imposed upon common carriers, when freight is to pass over connecting lines, should be understood by them, as well as by those who may require their services, and as the result of our examination of numerous cases decided in this country, we think the following propositions may be regarded as established:
1. Common carriers may be special contract bind themselves to convey and deliver goods to points beyond their own lines and outside the limits of the State where their roads lie.
2. Where various companies form an association and unite in making a continuous line of their respective roads, and collect, either in advance at the place of receiving or at the place of delivery, the freight due for the entire route, subdividing among themselves, the receiving road becomes responsible for the default of any of the associated companies, and no special contract need be shown.
3. Where no such association exists and no special contract is made, and goods are delivered to a road for transportation over it, though marked to a place beyond its terminus, the carrier discharges its duty by safely conveying over its own road, and then delivering to the next connecting road in the direct and usual line of common carriers     (299) towards the point of ultimate destination. 2 Redfield, supra;Stock Co. v. R. R., 48 N. II., 339; 2 Redfield Am. Railway Cases, 316;Dixon v. R. R., 74 N.C. 538; Laughlin v. R. R., 28 Wis. 204.
PER CURIAM.                                          Venire de novo. *Page 200
Approved: Lindley v. R. R., 88 N.C. 551; Phifer v. R. R., 89 N.C. 320;Weinberg v. R. R., 91 N.C. 33; Ramsay v. R. R., ib., 420; Mills v.R. R., 119 N.C. 709; Furniture Co. v. Express Co., 144 N.C. 645; Reidv. R. R., 153 N.C. 496.
Distinguished: Knott v. R. R., 98 N.C. 77; Meredith v. R. R.,137 N.C. 483.
(300)